 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDCincinnati Bakers ClubandLocal 213, American Bakery andConfectionery Workers International Union,AFL-CIO, Peti-tioner.Case No. 9-RC-3325. August 12, 1958-DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before a hearing officer-ofthe National Labor Relations Board.His rulings made at the hear-ing are free from prejudicial error and are affirmed.Pursuant to Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers herein to a three-member panel[Chairman Leedom and Members Rodgers and Jenkins].Upon the entire record, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations named below claim to represent certainemployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act 24.The following employees of the Employer constitute units appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act : S1Bakery and Confectionery Workers International Union of America(BW) Intervenedon the basis of the contractual interests of its Locals 213 and 213-AThese locals werealso permitted to interveneThe former is under special trusteeship and therefore notdefunctThe latter changed its designation in November 1957 to Local 460 and is re-ferred to herein as such.The Petitioner and Locals 213 and 460- (BW) are labororganizations.2 The Intervenors raise the current contract between the Employer and Locals 213 and213-A as a bar.The Petitioner contends that a schism removes the bar.After the ex-pulsion of BW from the AFL-CIO, Local 213 (BW)on January 25, 1958, held a specialmeeting, attended by most of its amalgamated membership.At that meeting it was votedunanimously to disaffiliate from BW and to reaffiliate as the Petitioner.Subsequentlya secret-ballot election,under the supervision of a "citizens committee,"was held Feb-ruary 8 amongLocal 460's amalgamated membership to decide whether to disaffiliatefrom BW and reaffiliate as part of the Petitioner.The election and its purposes werewell publicized.Although the business agent for Local 460 notified members that theelectionwas not legal, ballots were cast by 423 of the near 1,000 members,and 414voted in the affirmative.In view of the foregoing,and as a principal reason for the dis-affiliation votes was the BW expulsion,we find that a schism exists in Locals 213 and460 (BW)removing the contract bar.General Electric Company,118 NLRB 637.We reject the Intervenor's contention that a fair election is impossible at the presenttime because of pending litigation for control of assets formerly held by Local 213 (BW),as it does not appear that the Petitioner has used such assets to coerce employees in themanner done inKearney & Trecker Corp.(210 F.2d 852(C.A. 7)). SeeChicagoBakery Employers'Labor Council,121 NLRB 88.8 The Petitioner proposes a unit of all employees in the bakery departments of theEmployer'smembers.Local460 urges the establishment of separate single-employer unitsof bakers and auxiliary employees,respectively,or, in the alternative,multiemployerunits of each of these two categories of employees.It is clear that the bargaining hasbeen multlemployer in scope.However,contrary to the Petitioner,we are unable to con-121 NLRB No. 67. IINTERNATIONAL- BROTHERHOOD OF ELECTRICAL WORKERS 443(1)All bakery employees in the bakery departments of the Em-ployer's members located in Cincinnati, Ohio, excluding office clericalemployees, drivers and/or driver salesmen, maintenance employees,professional employees, guards, and supervisors as defined in the Act.(2)All auxiliary employees in the bakery departments of the Em-ployer's members located in Cincinnati, Ohio, excluding office clericalemployees, drivers and/or driver salesmen, maintenance employees,professional employees, guards, and supervisors as defined in the Act'[Text of Direction of Elections omitted from publication.]elude thatLocals 213and 213-A bargained jointly for bakers and auxiliary employees asa single unitSeeThe Kansas City Bakery Employers Labor Council,121 NLRB 6. Wefind, therefore,that separate multiemployer units of bakers and auxiliary employees, re-spectively,are appropriatefications representedby Locals213 and 213-A (BW), respectively,under the currentcontract.International Brotherhood of Electrical Workers, Local UniolNo. 11,AFL-CIOandRobert B. McClary and Burt A. Lowe,Jr., d/b/a HydroCompany and Paul Gardner, Electrical Con-tractor.Cases Nos. 01-CC-281 and 21-CC-282.August 13, 1958.DECISION-AND ORDEROn March 31, 1958, Trial Egalniner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand "take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-member panel [Chairman Leedom and Members Rodgers and Bean].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report and the entire record in this case, including theexceptions and brief, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.ORDERUpon the entire record and pursuant to Section 10 (c) of theNational Labor Relations Act, as amended, the National Labor Rela-121 NLRB No. 65.